Citation Nr: 0025807	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
left knee disorder on a direct service incurrence basis and 
as secondary to service-connected chronic synovitis, patellar 
tendinitis, and degenerative joint disease (DJD), with 
history of Osgood-Schlatter's disease and status post right 
medial meniscal tear of the right knee.

2.  Entitlement to service connection for tinnitus, bilateral 
hearing loss, and ulcers.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs








ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
September 1957.

The current appeal arose from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO denied entitlement to 
service connection for a chronic acquired right knee 
disorder, ulcers, bilateral hearing loss, tinnitus. and a 
left knee disorder as secondary to a right knee disorder.

In September 1998 the RO affirmed the determinations 
previously entered and denied entitlement to service 
connection for a left knee disorder on a direct service 
incurrence basis.  The RO also granted entitlement to service 
connection for synovitis, patellar tendinitis, and DJD, with 
history of Osgood-Schlatter's disease and status post right 
medial meniscal tear of the right knee with assignment of a 
20 percent evaluation, effective July 2, 1997.  

The veteran did not file a notice of disagreement following 
the grant of entitlement to service connection for the right 
knee disorder, and thus this claim is no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (notice of disagreement following denial of a 
particular claim for service connection cannot be construed 
as a notice of disagreement following the granting of service 
connection for that claim).






The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  A chronic acquired left knee disorder was not shown in 
service, nor was left knee osteoarthritis disabling to a 
compensable degree during the first post service year. 

2.  A chronic acquired left knee disorder is not causally 
related to or worsened by the service-connected disability of 
the right knee.

2.  The claims of entitlement to service connection for 
ulcers, bilateral hearing loss, and tinnitus are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  A chronic acquired left knee disorder was not incurred in 
or aggravated by active service; may not be presumed to have 
been incurred in service; nor is one proximately due to, the 
result of, or aggravated by service-connected chronic 
synovitis, patellar tendinitis, and DJD with history of 
Osgood-Schlatter's disease and status post right medial 
meniscal tear of the right knee.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000);  
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  The claims of entitlement to service connection for 
ulcers, bilateral hearing loss, and tinnitus are not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for any evidence or 
finding of a left knee disorder.  At entrance, hearing in 
whispered voice was 15/15 in both ears.  Spoken voice was not 
tested.  Clinical evaluation of the veteran's ears at that 
time was normal.

In February 1957 the veteran complained of stomach cramps.  
He denied any nausea or vomiting.  The examiner stated there 
was no tenderness.

The September 1957 report of medical examination for 
discharge shows clinical evaluations of the veteran's ears, 
abdomen and viscera were normal.  His hearing was 15/15 
bilaterally as to whispered voice.  As to spoken voice, pure 
tone thresholds, in decibels, were as follows, American 
Standards Association (ASA) converted to International 
Standards Organization (ISO) for comparison purposes:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
10
LEFT
10


25
15

The report of medical history portion of the examination 
shows the veteran denied ear trouble.  He reported he had had 
stomach, liver, or intestinal trouble.  The examiner did not 
address such history in the report.

A 1968 private medical record shows the veteran had hearing 
loss at 4000 Hertz, which was greater than 40 decibels.  A 
February 1978 private medical record shows he had hearing 
loss at 4000 Hertz, which was greater than 40 decibels.

A December 1992 private medical record shows the veteran 
reported a history of peptic ulcer disease and stated he was 
currently taking Tagamet for it.

A January 1997 VA outpatient treatment report shows the 
veteran was seen with right knee complaints.  He stated his 
stomach symptoms had been stable on Cimetidine.  The relevant 
assessment was peptic ulcer disease and gastroesophageal 
reflux disease, which the examiner stated were stable on 
Cimetidine.

May 1997 VA outpatient treatment reports show the veteran had 
an arthroscopy on the right knee.

An August 1997 VA examination report shows the veteran 
reported he had started drinking heavily in service and had 
continued until five years before.  He stated he had had 
abdominal pain while in service and was told he had an ulcer.  
The veteran reported he continued to have pain and had taken 
Maalox.  He stated he was diagnosed with an ulcer in 1982 and 
had been on Cimetidine since that time.  An upper 
gastrointestinal series revealed no ulcer, but the examiner 
noted there was old scarring.

A September 1997 VA examination report shows the veteran 
stated he had injured his right knee in service.  He stated 
he had undergone an arthroscopy in May 1997 with a medial 
meniscus repair, and noted he subsequently developed left 
knee pain.  The physician's assistant entered diagnoses of 
DJD of the left and right knees and stated the veteran's left 
knee problems were as likely as not due to increased bearing, 
secondary to the severe DJD of the right knee.

A September 1997 VA audiological evaluation shows the veteran 
reported decreased hearing with difficulty understanding 
speech in noise.  He stated he had constant tinnitus of 
moderate severity and history of noise exposure with no 
hearing protection while in the service.  

Pure tone thresholds, in decibels (ISO/ANSI), were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
40
55
80
LEFT
5
5
55
70
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

The examiner stated the veteran had hearing within normal 
limits in the right year through 1500 Hertz sloping to a 
severe high frequency sensorineural hearing loss and hearing 
within normal limits in the left ear through 1000 Hertz 
sloping to a severe high frequency sensorineural hearing 
loss.  The examiner noted that both ears had good word 
recognition ability.

A September 1998 VA examination report shows the veteran 
stated his left knee was "okay" during service.  He noted 
that pain developed in his right knee during service.  The 
veteran stated that his right knee continued to bother him 
and that subsequently, he began developing left knee pain in 
the 1980's.  

Following examination, the examiner entered a diagnosis of 
chronic synovitis of the left knee.  He noted the veteran did 
not have Osgood-Schlatter's disease in his left knee.  The 
examiner stated he had an opportunity to review the claims 
file and stated the veteran had symptoms of Osgood-
Schlatter's disease of the right knee in service, and that he 
began having pain in his left knee in the 1980's.  In his 
opinion, he stated the left knee problem did not relate to 
the right knee joint or to the tibial tuberosity in the right 
knee (which he noted was the Osgood-Schlatter's disease).

An October 1998 private medical record shows the veteran 
complained of left knee pain.  Dr. WCR entered a diagnosis of 
mechanical pain in the left knee, which he stated was 
consistent with possible meniscal tear.

A November 1998 private medical record shows the veteran had 
a magnetic resonance imaging (MRI) of his left knee.  Dr. WCR 
stated it showed a complex tear of the posterior horn of the 
medial meniscus without other ligamentous injury.

In a December 1998 letter, Dr. WCR stated the following:

At this time, we are requesting that [the 
veteran's] left knee be considered an 
aggravation injury due to his right knee 
limitation and progression of harder use 
both in flexion as well as flexion 
rotation activities of daily living with 
limitation of his right knee, both pre 
and post surgery.

A May 1999 VA examination report shows the examiner had an 
opportunity to review the veteran's claims file and examine 
the veteran.  The examiner noted he was a Board certified 
orthopedic surgeon.  He reported the veteran's medical 
history as to both the right and left knees.  The examiner 
entered diagnoses of developmental condition referred as 
Osgood-Schlatter's disease with evidence of a prominent right 
tibial tubercle, and noted the veteran did not have it in his 
left knee, and mild osteoarthritis of both knees, which he 
stated was developmental.

The examiner stated he did not feel that the left knee 
disorder was at least as likely as not due to the veteran's 
right knee disorder.  He stated he had osteoarthritis of both 
knees.  The examiner noted that the physician's assistant had 
diagnosed DJD of the knee and opined it was due to the right 
knee disorder.  He stated he disagreed with this because the 
veteran has primary osteoarthritis affecting both knees, 
which had nothing to do with his service activity.

The examiner stated the veteran's left knee had no evidence 
of chronic synovitis, and he noted the veteran had been 
diagnosed with a complex ear of the medial meniscus of the 
left knee.  It was his opinion that the veteran's work 
activity and activities of daily living probably could be 
more attributable to the tear of the medial meniscus.


The examiner noted that documentation from an orthopedist 
suggested the left knee was considered an aggravation because 
of the right knee limitation.  He stated, "I disagree with 
that completely."  The examiner noted that the routine 
activities of daily living had probably resulted in 
progressive osteoarthritis, which was a condition that 
developed in people over 50 years old.  

The examiner stated the problems with both the right knee and 
left knee were a result of osteoarthritis and that the left 
knee had not been aggravated or made worse because the 
veteran had been found to have arthritis in the right knee.

In January 2000 the veteran submitted another medical opinion 
from Dr. WCR of the same date.  Dr. WCR acknowledged that he 
had not reviewed the veteran's service medical records.  
However, he felt that it would seem that VA should accept the 
veteran's meniscal tear of the left knee as service 
connected, since service connection had been granted for the 
same disorder in the right knee, and both meniscal tears had 
not developed until many years following service.


Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.





When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (1999), 
which provide: For the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992)). 

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).



A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  




Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Service connection for a chronic acquired 
left knee disorder on a direct service 
incurrence basis or as secondary to the 
service-connected chronic synovitis, 
patellar tendinitis, and DJD, with 
history of Osgood-Schlatter's disease and 
status post right medial meniscal tear of 
the right knee.

The Board notes that the veteran is for the most part clearly 
seeking service connection for a left knee disorder as 
secondary to his service-connected right knee disability.  
However, the most recently submitted evidence from his 
private physician shows that direct service connection is not 
altogether abandoned as a contention.  In any event, as the 
Board noted earlier, the RO denied entitlement to direct 
service connection, and the statement of the case issued in 
response to the notice of disagreement included a discussion 
discounting a connection between a left knee disorder and 
service.  Thus, the veteran has had the opportunity to 
present additional argument and evidence with respect to his 
claim of service connection on a direct service incurrence 
basis.  The RO has addressed direct service connection.  
Thus, the Board will consider direct as well as secondary 
service connection without prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In September 1997 a VA physician's assistant stated it was as 
likely as not that the veteran's left knee problems were due 
to increased weight bearing secondary to the severe DJD of 
the right knee.  


Accepting this determination as true, see King, supra, the 
veteran has submitted a well-grounded claim of entitlement to 
service connection for a left knee disorder as secondary to 
his service-connected right knee disability, as his claim is 
not implausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

As to direct service connection, the veteran's private 
physician, Dr. WCR, in January 2000, advanced the opinion 
that the veteran's left knee meniscal tear was related to 
service and should be accepted as such, especially in view of 
the right knee meniscal tear having been recognized by VA as 
service-connected.  As the veteran has submitted competent 
medical opinion relating a left knee disorder to service, the 
claim of service connection for a left knee disorder on a 
direct service incurrence basis is also well grounded.

Therefore, having determined that the veteran has submitted a 
well-grounded claim, the Board must determine if VA has 
fulfilled its duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a).

The veteran has not identified any additional, relevant 
evidence that has not already been requested and/or obtained.  
Additionally, the veteran has been given several VA 
examinations for the purpose of determining whether his left 
knee disorder is related to his service-connected right knee 
disability.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

As stated above, once a claim is well grounded, the 
Secretary, is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert, 1 Vet. App. at 55.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that he has a left knee disorder that is 
related directly to service or as secondary to his service-
connected right knee disability.  

As to secondary service connection, the evidence that 
supports the veteran's claim of a relationship between his 
service-connected right knee disability and a left knee 
disorder are the September 1997 VA examination report and the 
December 1998 2000 letter from Dr. WCR, his private 
physician.  The VA physician's assistant stated that the left 
knee disorder was as likely as not due to the wearing bearing 
from the service-connected right knee disability.  

Dr. WCR stated he and the veteran were requesting that the 
left knee be considered as an aggravation injury due to the 
right knee.  Dr. WCR also suggested that VA was inconsistent 
in granting service connection for the meniscal tear of the 
right knee and not the left knee, especially since both had 
been reported many years after service.

The evidence against the veteran's claim of a relationship 
between his service-connected right knee disability and a 
left knee disorder are the September 1998 and May 1999 VA 
examination reports.  In September 1998 the VA examiner 
stated that the left knee problem did not relate to the 
service-connected right knee disability.  

In May 1999 the VA examiner stated that the left knee 
disorder was not at least as likely due to the service-
connected right knee disability.  Additionally, he stated 
that the left knee had not been aggravated or made worse 
because of the service-connected right knee disability.

Here, the Board finds that the negative evidence 
preponderates the positive evidence.  First, the September 
1997 opinion that the left knee was at least as likely as not 
due to the service-connected right knee disorder was made by 
a physician's assistant.  

A physician's assistant is not a medical doctor, and although 
the physician's assistant's opinion served to well ground the 
veteran's claim, the Board may now weigh the probative value 
of that opinion.  

The Board finds that such opinion is outweighed by the two VA 
examiners' opinions, both of whom are medical doctors.  
Additionally, in May 1999 the VA examiner stated that he was 
an orthopedic surgeon.  The Board finds that the training, 
experience, and expertise of a medical doctor outweigh that 
of a physician's assistant.

The Board is aware that the September 1997 examination report 
indicates that it was reviewed by a physician; however, there 
is no indication that the physician examined the veteran so 
that he could make an informed determination as to whether or 
not the left knee disorder was as likely as not due to the 
right knee disorder.  Regardless, even if the determination 
by the physician's assistant was that of a medical doctor, 
the Board still finds that the determination is outweighed by 
the September 1998 and May 1999 examination reports.

Another reason the Board finds the determination of the 
physician's assistant has less probative value is she did not 
substantiate her determination of why she felt that the left 
knee disorder was as likely as not due to the service-
connected right knee disorder.  Additionally, a finding that 
the left knee disorder "is as likely as not" due to the 
service-connected right knee disability pales in comparison 
to the VA examiners' affirmative findings that the left knee 
disorder was not due to the service-connected right knee 
disorder.

Also, the physician's assistant did not state whether she had 
reviewed the claims file; however, the VA examiners who 
conducted the September 1998 and May 1999 examinations had 
the benefit of reviewing the claims file, to include the 
September 1997 examination report.  



Both directly refuted the opinion of the physician's 
assistant, and the examiner in the May 1999 examination 
report gave a detailed determination as to why he believed 
there was no relationship between the left knee disorder and 
the service-connected right knee disability.

Thus, two medical doctors have determined that the finding 
made in the September 1997 examination report that there is a 
relationship between the left knee disorder and the service-
connected right knee disability is incorrect.  Two medical 
doctors have come to the same conclusion, which is another 
basis that the Board gives their opinions more probative 
value than the opinion of the physician's assistant.

For these reasons, the Board finds that the September 1997 
opinion has less probative value than the opinions expressed 
in the September 1998 and May 1999 examination reports.

As to the December 1998 letter from Dr. WCR, which stated he 
wanted the veteran to be considered for an aggravation injury 
for the left knee as a result of the service-connected right 
knee disability, the Board also finds that the September 1998 
and May 1999 examination reports outweigh the December 1998 
opinion.  Dr. WCR did not state whether he had an opportunity 
to review the claims file; however, in his January 2000 
letter, he actually acknowledged that he had not reviewed the 
veteran's service medical records.  

It follows as well that Dr. WCR did not review the veteran's 
claims file as he did not acknowledge that he had in his 
January 2000 letter, and there is no evidence of record that 
the claims file was referred to him for review.  As stated 
above, both examiners in September 1998 and May 1999 had an 
opportunity to review the veteran's claims file, and the May 
1999 examiner had the benefit of having reviewed the December 
1998 letter.  This examiner directly refuted Dr. WCR's 
finding.  

The Board is aware that the May 1999 examiner and Dr. WCR 
both specialize in orthopedic surgery.  However, here, there 
are two VA medical doctors who have determined the veteran's 
current left knee problems do not relate to the service-
connected right knee disability, to include aggravation.  The 
Board finds that these two medical opinions outweigh Dr. 
WCR's finding.

As to Dr. WCR's reasoning in his January 2000 letter, the 
Board notes that he is of the opinion that VA is being 
inconsistent in granting service connection for a meniscal 
tear in the right knee and not the left knee, especially in 
view of the fact that both meniscal tears were reported years 
following service.  The evidentiary record does not support 
Dr. WCR's reasoning.  On the one hand, he has argued that the 
left knee disability was aggravated by the service-connected 
right knee disability.  On the other hand, he seems to imply 
that the left knee meniscal tear should be granted service 
connection because the RO granted service connection for the 
same disorder in the right knee.

Dr. WCR's reasoning does not provide a basis upon which to 
grant direct service connection for a left knee disorder.  
The service medical records are negative for evidence or a 
finding of a left knee disorder.  Dr. WCR does not state that 
a left knee disorder originated in active service, and as the 
Board noted above, has admitted to not having reviewed the 
veteran's service medical records.  

He merely reasons that having granted service connection for 
a meniscal tear in the right knee, the RO should grant 
service connection for a meniscal tear in the left knee.  He 
has provided no reasoning for his conclusion other than to 
direct attention to consistency.  Such does not provide a 
basis to relate any disorder of the left knee, much less a 
meniscal tear to service.  Additionally, the osteoarthritic 
process in the left knee, or any left knee disorder in 
general to include the meniscal tear reported many years 
after service has also, on the basis of competent medical 
authority, not been linked to service on any basis.


Again, as stated above, the Board has determined that the 
opinion of the physician's assistant cannot be given the same 
probative weight of that of a medical doctor.  And thus the 
determination of whether the left knee disorder is related to 
the service-connected right knee disability does not come 
down to two medical opinions for the veteran's claim and two 
medical opinions against the veteran's claim.

Instead, the Board finds that two VA medical doctors who have 
had an opportunity to examine the veteran and review his 
claims file and review the positive evidence of record are in 
a better position to determine if a relationship exists 
between the right knee and the left knee than a physician's 
assistant and a private physician, both of whom have not 
stated if they had an opportunity to review the claims file.  
Additionally, both the opinions of the physician's assistant 
and Dr. WCR were directly refuted by the VA examiners' 
opinions.

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board has based its decision that the preponderance of 
the evidence is against the opinions of the physician's 
assistant and Dr. WCR for the reasons stated above.  See id.

The Board notes that the Court has not adopted a treating 
physician rule which gives the opinion of Dr. WCR greater 
probative weight in evaluating veterans' claims than that 
accorded to opinions of VA physicians.  See Harder v. Brown, 
5 Vet. App. 183, 189 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993); Chisem v. Brown, 8 Vet. App. 374 (1995).

The Court has also held that it is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another, provided that the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. 
App. 429 (1995).

Finally, the veteran has stated his left knee disorder is a 
result of his service-connected right knee disability.  
However, the veteran is not competent to state the etiology 
of his left knee disorder, as that requires a medical 
opinion.  Espiritu, 2 Vet. App. at 494.

The Board notes that it has read the arguments of the 
veteran's representatives and has taken them into 
consideration.  Regardless, the Board has reached its 
determination based upon its weighing of the evidence and has 
explained why it has found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a left knee disorder either on the 
basis of direct service incurrence, or as secondary to his 
service-connected right knee disability, to include on the 
basis of aggravation.  Therefore, there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


Service connection for bilateral hearing 
loss, tinnitus, and ulcers.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claims are well grounded; that is, that his claims 
are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit, 5 Vet. App. at 93.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claims of entitlement to service connection for bilateral 
hearing loss, tinnitus, and an ulcer must be denied as not 
well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

As to the claim of entitlement to service connection for 
bilateral hearing loss, the veteran is competent to allege 
noise exposure in service.  His service medical records show 
he did not have a hearing loss "disability" for VA 
purposes.  See 38 C.F.R. § 3.385; see Hensley, 5 Vet. App. at 
157 (threshold for normal hearing is from 0 to 20 dB).

The results of the September 1997 VA audiological evaluation 
establish that the veteran has a current bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
However, the veteran's claim fails because he has not brought 
forth competent evidence of a nexus between the current 
bilateral hearing loss disability and service, and the claim 
is not well grounded.  See Caluza, 7 Vet. App. 498.  
Additionally, the veteran has not brought forth evidence that 
sensorineural hearing loss was manifested to a compensable 
degree within one year following service, and thus service 
connection on a presumptive basis is not warranted.

Although the 1968 private medical record seemed to show that 
the veteran's hearing loss in at least one ear met the 
requirements of a hearing loss "disability," that finding 
was shown more than 10 years following the veteran's service.  
Moreover, such hearing loss was not linked to service on the 
basis of competent medical authority.

As to the claim of entitlement to service connection for 
tinnitus, the veteran reports he has had constant tinnitus, 
and was exposed to noise in service without ear protection.  
The examiner did not enter a diagnosis of tinnitus.  Thus, 
the veteran has not brought forth competent evidence of a 
current diagnosis of tinnitus nor has he brought forth 
evidence of a nexus between a current diagnosis and service, 
and thus his claim is not well grounded.  See Caluza, 7 Vet. 
App. 498; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."); Rabideau, 2 Vet. App. at 143-44.


As to the claim of entitlement to service connection for 
ulcers, the veteran has stated he was diagnosed with ulcers 
in service.  The service medical records do not substantiate 
the veteran's allegation, and the veteran, although competent 
to state he had gastrointestinal problems in service, is not 
competent to state he was diagnosed with an ulcer in service.  
Additionally, while the veteran has been diagnosed with 
peptic ulcer disease and gastroesophageal reflux disease, the 
Board notes that when examined by VA in September 1997, an 
upper gastrointestinal series showed no ulcer).

The veteran's claim fails because he has not brought forth 
competent medical evidence that any ulcer which may presently 
exist has been linked to service.  Therefore, the claim is 
not well grounded.  See Caluza, 7 Vet. App. 498.

Although the veteran has alleged that he has bilateral 
hearing loss disability, tinnitus, and ulcers related to his 
service, he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

The Board notes there is no evidence that any chronic 
disease, such as sensorineural hearing loss or an ulcer, was 
shown in service or during an applicable presumption period.  
Additionally, there is no medical evidence of a relationship 
between the veteran's current diagnoses of bilateral hearing 
loss disability and peptic ulcer disease and any alleged 
continuity of symptomatology.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  


Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a bilateral hearing loss 
disability, tinnitus, or an ulcer as a result of service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in September 1998, and 
supplemental statements of the case in December 1998 and 
December 1999.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for bilateral hearing loss disability, tinnitus, and an ulcer 
are not well grounded, the doctrine of reasonable doubt has 
no application to these claims.


ORDER

Entitlement to service connection for a chronic acquired left 
knee disorder on a direct service incurrence basis or as 
secondary to service-connected chronic synovitis, patellar 
tendinitis, and DJD, with history of Osgood-Schlatter's 
disease and status post right medial meniscal tear of the 
right knee is denied.

The veteran, not having submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and ulcers, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 14 -


- 1 -


